Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 06/21/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 12/21/2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 06/21/2021, claims 1-45 are pending.  Claims 1-36 and 41-44 are allowed.
Claims 37-40 and 45 have been rejoined and examined.
Claim 40 and 45 are allowed.
Claims 37-39 are rejected.  

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 04/14/2021 and 08/24/2021 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.


New Claim Rejections 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 39 is indefinite because they attempt to claim processes without setting forth any steps involved in the processes.  Claims that recite a use without any active, positive steps delimiting how the use is actually practiced are indefinite. See MPEP 2173.05(q).See MPEP 2173.05(q).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 39 is rejected under 35 U.S.C. 101 because they are improper process claims. Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. Claim 39 is drawn to a process, but recite no method steps by which the process should be carried out.  Accordingly they are considered to be improper process claims under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using the claimed single stranded oligonucleotides to hybridize to several target RNAs, such as PTEN and ApoB, and cause an antisense effect, does not reasonably provide enablement for controlling any target RNA in a cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

The instant claims are drawn to a method for controlling the function of a target RNA, comprising a step for contacting the single-stranded oligonucleotide according to claim 1 with a cell. The limitation “controlling the function of a target RNA” is interpreted as up regulation of expression from the RNA, down regulation of expression from the RNA or affecting the splicing of the RNA.  Further, the function of the target RNA can encompass regulation of a vast number of pathways in a cell involving the target RNA.  Thus the nature of the invention encompassed many different functions of a target RNA.
Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.  The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains.  The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP § 2164.05(b). The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement 
A thorough review of the patent and non-patent literature indicates that the state of the art demonstrating using an antisense oligonucleotide to control the functions of any target RNA in a cell was nascent at the time of filing. The prior art does not teach predictably teach using a single stranded antisense oligonucleotide to control the vast number of functions RNA can have in a cell.
While the level of one of ordinary skill practicing said invention would be high, the level of predictability is considered variable as evident in the prior art discussed above and is not considered to provide sufficient enablement to practice the claimed invention.
Because the state of the prior art does not provide evidence of the degree of predictability for the claimed method, one of ordinary skill in the art would look for guidance or direction in the instant specification.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.” (MPEP 2164.03). 
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in 
	The working embodiment in the instant application describes using the single stranded oligonucleotides that hybridize to several different targets causing an antisense effect which is decreased protein expression.  The working embodiment in the instant application does not include experiments demonstrating controlling the vast number of functions of any target RNA with the claimed oligonucleotide. While the MPEP 2164.02 states the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), the lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.

Response to Arguments
Claim Rejections - 35 USC § 102

The rejection of claim(s) 1-20 and 26-36 under 35 U.S.C. 102(a)(2) as being anticipated by Patent 9,816,089 (herein after Patent ‘089) is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 41-44 under 35 U.S.C. 103 as being obvious over McSwiggen et al. (US 20070032441), JP 2015-502134 (cited on P.237.IN filed 12/12/2018) and WO2015113922 (cited on P.237.IN filed 12/12/2018) is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 1-36 under 35 U.S.C. 103 as being obvious over McSwiggen et al. (US 20070032441), JP 2015-502134 (cited on P.237.IN filed 12/12/2018) and WO2015113922 (cited on P.237.IN filed 12/12/2018) is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-36 are provisionally rejected under the judicially created doctrine of double patenting over claims 1-38 of co-pending Application No. 16/484,064.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter: each are drawn to single stranded oligonucleotides comprising multiple antisense regions separated by a linking group.
This is a provisional obviousness-type double patenting rejection.

Claims 1-36 are provisionally rejected under the judicially created doctrine of double patenting over claims 1-27 of co-pending Application No. 16/633,532.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter: each are drawn to single stranded oligonucleotides comprising multiple antisense regions separated by a linking group.
This is a provisional obviousness-type double patenting rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635